Citation Nr: 1100923	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-24 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Service connection for bilateral hearing loss was denied in a 
May 2001 rating decision.  The Veteran submitted a notice of 
disagreement with this decision in August 2001.  The RO issued a 
statement of the case in April 2002, but the Veteran never 
submitted a substantive appeal to the Board.  In the absence of a 
perfected appeal, that decision is final.

3.  The subsequently received evidence that is not cumulative or 
redundant of the evidence previously of record relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss.

4.  Bilateral hearing loss is related to acoustic trauma 
experienced by the Veteran during military service


CONCLUSIONS OF LAW

1.  The RO's decision of May 2001, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the May 2001 determination is new 
and material, and the claim for service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2006, prior to 
the date of the issuance of the appealed October 2006 rating 
decision.  The Board further notes that, in April 2007, the 
Veteran was notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While this letter was 
furnished after the issuance of the appealed October 2006 rating 
decision, the appeal was subsequently readjudicated in a 
Supplemental Statement of the Case issued in October 2007.  This 
course of corrective action fulfills VA's notice requirements, as 
addressed in the Mayfield line of decisions.

Specific to requests to reopen, the Veteran must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Veteran was also notified of this 
criteria in the August 2006 letter.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA examination in May 
2007 that was fully adequate for the purposes of determining the 
nature and etiology of the Veteran's bilateral hearing loss.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither c.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2010).

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it will 
not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Furthermore, for purposes of the new and material analysis, the 
credibility of the evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

In a May 2001 rating decision, the RO denied the Veteran's claim 
of entitlement to service connection for bilateral hearing loss.  
In that decision, the RO noted that service treatment records 
were negative for complaints or diagnosis of hearing loss and the 
separation audiometric evaluation noted normal hearing.  
Additionally, the decision stated that the Veteran had been 
diagnosed with bilateral hearing loss at a September 2000 VA 
audiological evaluation and that there was no evidence of an 
earlier date of diagnosis.  

Following that decision, the Veteran submitted a July 2001 letter 
from a Dr. L. P., stating that the Veteran reported hearing loss 
dating back to his combat experiences in Vietnam.  The Veteran 
further reported that he was given a hearing test but that the 
records were no longer available.  The Veteran stated that post 
service he wore hearing protection when in noisy environments, he 
reported employment as an electrician, a crane operator, a 
welder, and a 22 years as a police officer and detective.  The 
doctor opined that although the Veteran's hearing loss pattern is 
not specific to noise-induced hearing loss, it certainly can be 
the result of sudden-onset hearing loss.  

The Veteran filed an August 2001 notice of disagreement and an 
April 2002 statement of the case was issued, which continued the 
denial of the claim.  Although notified of that action, the 
Veteran did not file a timely appeal and that decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In May 2006, the Veteran requested for his claim for entitlement 
to service connection for bilateral hearing loss be reopened.  
The Veteran submitted a September 2006 statement discussing his 
constant tinnitus but not referencing his hearing loss.  

Additionally, the Veteran was afforded a VA audiological 
examination in May 2007.  The Veteran was diagnosed with normal 
hearing from 500 to 2000 Hz, sloping to become a moderate to 
moderately severe sensorineural hearing loss from 3000 to 4000 Hz 
in the right ear; and normal hearing from 500 to 1000 Hz, sloping 
to become moderate to moderately severe sensorineural hearing 
loss from 2000 to 4000 Hz in the left ear.  The examiner opined 
that due to the evidence of normal hearing from the Veteran's 
September 1970 separation examination, his current hearing loss 
was not due to military noise exposure.  

Analysis

The Board finds that the evidence that has become part of the 
record since May 2001 is new material to the Veteran's claim for 
entitlement to service connection for bilateral hearing loss.  As 
stated above, material evidence is evidence which, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  In this 
case, service connection was denied because there was no finding, 
complaint, diagnosis or treatment in-service or within one year 
of separation from service of any hearing loss.  The evidence 
submitted since the May 2001 rating decision offers evidence 
confirming the current diagnosis of bilateral hearing loss and 
presents a more complete picture of the circumstances surrounding 
the origin of this condition. Thus, the claim for service 
connection for bilateral hearing loss is reopened. See Hodge.

Turning to the merits of the claim, there has been no evidence 
submitted showing bilateral hearing loss during service or within 
the one year presumptive period following separation from 
service.  Further, medical opinions of record indicate that given 
the absence of evidence of hearing loss in service or within one 
year thereafter, this condition was not considered related to 
service. 

The Veteran, however, has given a history of hearing loss since 
his duties in military service. The veteran is a combat veteran 
and is entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Id.  

Also, The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009), explicitly reiterated that it rejected the 
view that "competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis." Id. at 1316 . Federal Circuit held that, when 
considering evidence supporting a service-connection claim, the 
Board must consider, on a case-by-case basis, the competence and 
sufficiency of lay evidence offered to support a finding of 
service connection. Id. (reiterating that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional. "

As an infantryman in service, it is clear that the Veteran was 
exposed to acoustic trauma. Further, he is competent to provide a 
history of hearing loss since his tour of active duty and the 
Board has no reason to doubt his credibility. Accordingly, the 
Board finds that service connection for bilateral hearing loss is 
warranted on the basis of a continuity of symptomatology. See 38 
C.F.R. § 3.303.  The benefit of the doubt has been resolved in 
the Veteran's favor. 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


